DETAILED ACTION
Response to Amendment
Applicant’s amendments filed 15316836 amended claims 39-42. A notice of ciallowance is not being sent out because 112 rejections remain.

Claim Objections
Claim 39 is objected to because of the following informalities:  Adding “A” to various components, such as “connecting pipe A” and “connecting pipe hole A” creates unnecessary confusion within the claim. Similarly, adding numbering from the specification within the claim language adds confusion within the claim.  Appropriate correction of both is required.
Claim 39 is objected to because of the following informalities: Applicant claims “concaves and convexes”, however these do not appear to be rounded, which is a necessary component of these terms. Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: No antecedent basis for “hook shaped embedded devices”.
The disclosure is objected to because of the following informalities: Several objects are referred to as “A ##” with ## being a specific number, such as “A 23”. They are then referred to without the “A” in the drawings. Applicant needs to be consistent, either refer to them as “##” in the specification or “A ##” in the drawings.
The disclosure is objected to because of the following informalities: Figure 11 discloses the connection between a tile and horizontal tube connector, not two adjacent tile plates.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Fig. 12 states it is the “A direction” of Fig. 9, there is no A direction of Fig. 9. Applicant likely means Fig. 11.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Fig. 14 states it is the “B direction” of Fig. 11, there is no A direction of Fig. 9. Applicant likely means Fig. 13.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one of the concaves” of claim 39 must be shown or the feature(s) canceled from the claim(s). In addition, the “concaves and convexes” (8 + 9) are not concave nor convex.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 39, it is unclear if applicant is claiming a single plate unit, or a plurality thereof. Applicant indirectly claims two plate units several times throughout the claim, such as "the horizontal tube connectors of two adjacent plates". It is unclear if applicant has positively recited a second plate, or is referring to it as functional language. In consideration of allowability, the examiner has presumed that applicant intends to claim a plurality of plate units. Claims 40-42 are rejected by dependency.
The examiner wishes to further note that fixing this would likely require significant rewriting of the claim. For example, applicant also claims "each of the heat conduction chambers are communicated via horizontal tube connectors (23)". If applicant intended the subcombination of a single plate unit, then this needs to be a single horizontal tube connector. As written, it is unclear if applicant means every single chamber communicates with every single chamber via all of the horizontal tube connectors, or with single chambers within the same plate unit via a single horizontal tube connector.
The examiner recommends that applicant separate the claim into two parts, one describing each of plate units and the other describing the interconnection of separate plate units.
Regarding claim 39, applicant initially claims a single “connecting pipe A” then starts claiming a plurality thereof. In other words, “the plurality of connecting pipes A” lacks antecedent basis. The examiner interprets this as if applicant has claimed a plurality of connecting pipes.
Regarding claim 39, “a tube cavity” is referring to the exact same space as the horizontal tube connectors. This lacks distinction.
Regarding claim 39, it is unclear what “one of the concaves” is referring to. While applicant has claimed “concaves and convexes” as an alternative limitation, a cursory review of the specification leads one to believe that these are not the same concave. Therefore, they are not treated as the same concave and the examiner has interpreted “one of the concaves” as referring to the female connection between connecting pipes A described immediately above this limitation. Further, these are not in a concave shape.
Regarding claim 39, “a U-shaped left tube” and “a U-shaped right tube” are inconsistent with regards to directions within the claim. While applicant is allowed to use arbitrary direction (left, right, up, down), they must maintain consistency. The “left” and “right” directions used with regards to the U-shaped tubes are not consistent with “a connecting pipe A is externally provided on a right side of the horizontal tube connectors”. The examiner has interpreted these claims as they were disclosed, specifically in figures 11 and 12.
Regarding claim 40, applicant positively recites the connecting ribs and upper/lower plates again. To be more specific, applicant needs to delete what was added and keep the changes from “a” to “the”. As is, the limitations are the same (applicant re-reciting connecting ribs and plates). 

Allowable Subject Matter
Claim 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 40-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 39 would be allowable if the 112’s are fixed in accordance with the examiner’s interpretation as outlined in the rejections above. Claim 39 is allowable because applicant has claimed a specific connection between different parts that would necessitate a rejection with impermissible hindsight, such as 6-7 references involving interrelated concepts and components. To be clear, the examiner has interpreted applicant is positively reciting at least two tiles, the horizontal connector, and the connection between at least two tiles, and the connector between the tiles and the horizontal connector.  The examiner’s statement of allowability is based upon this interpretation.

Response to Arguments
Regarding applicant’s arguments dated 03/30/2021, while one issue was fixed, a few more related to paragraphs 4-6 of the final rejection dated 10/27/2020 were not addressed and have been detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON H HEYAMOTO/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762